DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on October 28, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on June 12, 2019. 
This Office Action is in response to amendments and/or remarks filed on October 28, 2022. Claims 1, 8, 15, and 20 have been amended. No claims have been cancelled. Claims 1-20 are pending. 
In response to amendments and/or remarks filed on October 28, 2022, the claim objections applied to claims 1-7 made in the previous office action has been withdrawn. 
In response to amendments and/or remarks filed on October 28, 2022, the 35 U.S.C. 112(b) claim rejections applied to claims 7, 14, and 20 made in the previous office action has been withdrawn.

Information Disclosure Statement
The information disclosure statement filed October 3, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.

The following documents need copies: 
Soto, The effect of the mini-batch size on dep neural networks training, Polytechnic University of Puerto Rico, 2017

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 8-10, 12, 14, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0076884 A1) in view of Shae et al. (“Transform Blockchain into Distributed Parallel Computing Architecture for Precision Medicine”)

Regarding Claim 1, 
Li teaches: 
A system comprising: 
a training aggregator in a blockchain network, the training aggregator comprising a processor that when executing one or more instruction stored in a memory configures the training aggregator to:
(Para [0077]: “In some embodiments, the agent server 303 is a server or a gateway node that represents the client device 102, and only feeds back the final results to the client device 102. In some such embodiments, the client device 102 has minimal engagement in computing.” teaches that the agent server (training aggregator) is a server; Fig. 10 and Para [0180]: “Computing device 1000 includes one or more processors (processor 1 1002, ... , processor M 1003),”… teaches that a computing device such as a server contains processors; Para [0182]: “Memory 1010 includes an assembly of components 1012, e.g., an assembly of software components, and data/ information 1014.” teaches that the computing device also contains memory, therefore the agent server is a computing device that contains processors and memory; Fig. 3 and Para [0066]: “The selected computing devices for the requested task perform computing portions, as indicated by arrow 122, and the results 124, which are generated in the distributed computing layer 114 are communicated to the blockchain layer 112.” teaches that the computations performed by the computing devices are sent to the blockchain layer by the agent server, therefore the agent server is part of the block chain network)

receive, from each training client of a plurality of training clients in the blockchain network, a gradient calculation corresponding to a training iteration for machine learning model training, wherein each gradient calculation is calculated using a training dataset of a corresponding training client, (Fig. 3 and Para [0080]: “During the training process, the agent server 303 performs a stochastic gradient decent process with the help of each of the providers (306, 308, . .. , 310). For instance, parameter w is the weight of neural networks. The parameter w is communicated to each of the providers (306, 308, ... , 310), as indicated by arrows (312, 314, ... , 316). Each provider (306, 308, ... , 310) calculates a Δw or a batch of samples from its local dataset, then passes it to the agent server 303, as indicated by arrows (313, 315, ... , 317). Once received a Δw from provider i, the agent server 303 updates the training parameter w according to the gradient descent updating formula and feeds back this w to the provider i.” teaches that the agent server receives a Δw (gradient calculation) that is calculated by the providers (plurality of training clients) and is used for training a neural network (machine learning model), updating a weight corresponds to a single training iteration)

and wherein the each gradient calculation is stored in the blockchain, and (Para [0074]: “Once the computing job, e.g., ML job, is completed, results, i.e. weights of a neural network, are fed back, e.g., as results 124, to the blockchain layer, e.g., blockchain layer 112, which will perform validation. If the results are verified to be true, the deposit token from the client will be released to the selected providers, which perfumed the computing task, e.g., as payment 224, and the computing results, e.g., ML results, will be returned to the client, e.g., as return results 224 to client 102.” teaches that the results of the gradient calculations are stored in the blockchain and will be validated by the blockchain)

    PNG
    media_image1.png
    491
    688
    media_image1.png
    Greyscale

generate a plurality of transaction proposals, each transaction proposal corresponding to a training client of the plurality of training clients and each transaction proposal containing the corresponding gradient calculation; and (Para [0066]: “The selected computing devices for the requested task perform computing portions, as indicated by arrow 122, and the results 124, which are generated in the distributed computing layer 114 are communicated to the blockchain layer 112. The results 124, subject to successful validation, are communicated to the client device 102, as results 126. Following successful results validation, payment 128 is sent to the provider computing devices, which performed the computing task.” teaches that the computing providers are sent payment after their gradient calculations are verified, therefore, gradients sent to the blockchain layer by the agent server are transaction proposals because after the gradients are verified to be correct, payment is sent to the computing devices which calculated the gradients- the providers can receive payment in exchange for their calculated gradients)

an endorser node in the blockchain network, the endorser node comprising a processor that when executing one or more instruction stored in a memory configures endorser node to: (Para [0092]: “A verifier can be one or more nodes in the network. In some embodiments a node used for verification can be, and sometimes is a node which volunteered to perform verification operations. In some embodiments, a node used for verification has been pre-assigned to perform verification operations.” teaches using a verifier node (endorser node); Para [0068]: “The results 124
are subjected to verification by the smart contract 208' in blockchain layer 112, e.g., by one or more computing devices operating as judges. If the results satisfy verification, e.g., the results are determined to be correct, then the results are retuned to the client device 102, as return results 222, and payment 224, e.g., from the previously received deposit, is sent to the computer devices which performed the computing operations.” teaches that verifier nodes are computing devices (contains processor and memory) that are used to verify results calculated by the other computing devices)

receive the plurality of transaction proposals from the training aggregator, (Para [0092]: “Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution” teaches that the agent server (training aggregator) reports the results to the blockchain layer that contains verifier nodes that verify the results, therefore the verifier nodes receive the results)

endorse a transaction proposal, of the plurality of transaction proposals, in response to a validation of the corresponding gradient calculation by the endorser using a verify gradient smart contract of the endorser node, and (Para [0092]: “Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution… A verifier can be one or more nodes in the network. In some embodiments a node used for verification can be, and sometimes is a node which volunteered to perform verification operations. In some embodiments, a node used for verification has been pre-assigned to perform verification operations.” teaches a blockchain network that contains verifier nodes (endorser nodes) that call a validation smart contract (verify gradient smart contract), the verifier nodes validate the gradient calculations from the computing providers)

send the endorsed transaction proposal including the corresponding gradient calculation to the training aggregator to generate a blockchain transaction using the endorsed transaction proposal. (Para [0068]: “The results 124 are subjected to verification by the smart contract 208' in blockchain layer 112, e.g., by one or more computing devices operating as judges. If the results satisfy verification, e.g., the results are determined to be correct, then the results are retuned to the client device 102, as return results 222, and payment 224, e.g., from the previously received deposit, is sent to the computer devices which performed the computing operations.” teaches that the verified results are part of a transaction that is part of the blockchain layer)

Li does not appear to explicitly teach: 
wherein the training dataset and parameters for the machine learning model training are stored outside of a blockchain of the blockchain network, 

However, Shae teaches:
wherein the training dataset and parameters for the machine learning model training are stored outside of a blockchain of the blockchain network, (Page 1294, Section A: “There is a positively proportional relationship in the amount of training data required and the size of parameters of the model. The number of parameters in the model should be large enough to capture relations in the training data. If the complexity of the problem is high, the number of parameters and the amount of training data required is also very large. It is therefore generally required to have a large amount of training data for a successful deep learning of a realistic application.” and Page 1293, Section 3: “Leveraging this innovative seamless collaboration of onchain and off-chain technology, smart contract in each node therefore accesses the different off-chain data sets (task N data sets and task N+1 data sets in Figure 1) and coordinate the different off-chain arbitrary computation codes (task N code and task N+1 code in Figure 1).” teaches that training data sets and parameters are stored off-chain (off the blockchain))

Li/Shae are analogous art because they are directed to blockchain based training for machine learning models. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shae’s system of securely externally storing training data off the blockchain with the distributed computing data of Li with a motivation to securely protect the data sets inside each individual secure infrastructure (Shae, Page 1293).

Regarding Claim 2, 
The combination of Li and Shae teaches The system of claim 1, 

Li further teaches:
wherein, when the endorser node is configured to validate the corresponding gradient calculation, the endorser node is further configured to: (Para [0092]: “Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution… A verifier can be one or more nodes in the network. In some embodiments a node used for verification can be, and sometimes is a node which volunteered to perform verification operations. In some embodiments, a node used for verification has been pre-assigned to perform verification operations.” teaches a blockchain network that contains verifier nodes (endorser nodes) that call a validation smart contract (verify gradient smart contract), the verifier nodes validate the gradient calculations from the computing providers)

verify a correctness of the corresponding gradient calculation based on parameters obtained from the transaction proposal. (Para [0092]: “Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution… A verifier can be one or more nodes in the network. In some embodiments a node used for verification can be, and sometimes is a node which volunteered to perform verification operations. In some embodiments, a node used for verification has been pre-assigned to perform verification operations.” teaches that the verifier nodes verify if the obtained results are correct)

Regarding Claim 3, 
The combination of Li and Shae teaches The system of claim 1, 
Li further teaches:
wherein, when the training aggregator generates the plurality of transaction proposals, the training aggregator is further configured to:
receive the corresponding gradient calculation and a corresponding metadata from the each training client; and (Para [0080]: “Each provider (306, 308, ... , 310) calculates a !iw or a batch of samples from its local dataset, then passes it to the agent server 303, as indicated by arrows (313, 315, ... , 317). Once received a !iw from provider i, the agent server 303 updates the training parameter w according to the gradient descent updating formula and feeds back this w to the provider i.” teaches that the agent server (training aggregator) receives the gradient calculations from the training providers and training parameters (metadata))

generate each of the plurality of transaction proposals using the corresponding gradient calculation and the corresponding metadata. (Fig. 3 and Para [0080]: “Each provider (306, 308, ... , 310) calculates a !iw or a batch of samples from its local dataset, then passes it to the agent server 303, as indicated by arrows (313, 315, ... , 317)…When the training is complete, the agent server 303 reports the computing results 124, e.g., ML results, to the blockchain layer 112.” teaches that the agent server (training aggregator) is connected to the computing providers, collects the gradient computation results, and sends the information to the blockchain; Para [0066]: “The selected computing devices for the requested task perform computing portions, as indicated by arrow 122, and the results 124, which are generated in the distributed computing layer 114 are communicated to the blockchain layer 112. The results 124, subject to successful validation, are communicated to the client device 102, as results 126. Following successful results validation, payment 128 is sent to the provider computing devices, which performed the computing task.” teaches that the computing providers are sent payment after their gradient calculations are verified, therefore, the agent server generates the transactions by collecting the computing provider’s calculated gradients and reporting the results to the blockchain layer so that the providers can receive payment in exchange for their calculated gradients)

Regarding Claim 5, 
The combination of Li and Shae teaches The system of claim 1, 
Li further teaches:
wherein data and model parameters that correspond to the training dataset are stored outside the blockchain network, and wherein verification-related data is stored in a blockchain of the blockchain network. (Para [0079]: “The client 102 sends its ML model and all dataset to the agent server 303, e.g. via signals 305. The dataset in the agent server 303 is partitioned over and then sent to each of the selected providers (306, 308, . . . , 310) according to their individual capabilities.” teaches that the data and model parameters are stored in the computing providers; Fig. 3 

    PNG
    media_image2.png
    695
    973
    media_image2.png
    Greyscale

teaches that the client device and computing providers are separate from the blockchain; Para [0092]: “Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution… A verifier can be one or more nodes in the network. In some embodiments a node used for verification can be, and sometimes is a node which volunteered to perform verification operations. In some embodiments, a node used for verification has been pre-assigned to perform verification operations.” teaches that the verification data (including the validation smart contract) are stored in nodes within the blockchain layer)

Regarding Claim 7, 
The combination of Li and Shae teaches The system of claim 6, 
Li further teaches:
wherein the endorser node is further configured to:
broadcast the new machine learning model to the blockchain network (Para [0092]: “Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution… A verifier can be one or more nodes in the network. In some embodiments a node used for verification can be, and sometimes is a node which volunteered to perform verification operations. In some embodiments, a node used for verification has been pre-assigned to perform verification operations.” teaches that the verifier nodes verify the gradient calculations used to train the model; Para [0066]: “The selected computing devices for the requested task perform computing portions, as indicated by arrow 122, and the results 124, which are generated in the distributed computing layer 114 are communicated to the blockchain layer 112. The results 124, subject to successful validation, are communicated to the client device 102, as results 126. Following successful results validation, payment 128 is sent to the provider computing devices, which performed the computing task.” teaches that the validated gradient calculations are sent (broadcast) to the blockchain layer)

Regarding Claim 8, 
This claim recites A method…, which performs a plurality of operations as recited by the system of claim 1, and has limitations that are similar to the system of claim 1, thus is rejected with the same rationale applied against claim 1.


Regarding Claim 9,
This claim recites The method of claim 8, which performs a plurality of operations as recited by the system of claim 2, and has limitations that are similar to the system of claim 2, thus is rejected with the same rationale applied against claim 2.

Regarding Claim 10,
This claim recites The method of claim 8, which performs a plurality of operations as recited by the system of claim 3, and has limitations that are similar to the system of claim 3, thus is rejected with the same rationale applied against claim 3.

Regarding Claim 12,
This claim recites The method of claim 8, which performs a plurality of operations as recited by the system of claim 5, and has limitations that are similar to the system of claim 5, thus is rejected with the same rationale applied against claim 5.

Regarding Claim 14,
This claim recites The method of claim 13, which performs a plurality of operations as recited by the system of claim 7, and has limitations that are similar to the system of claim 7, thus is rejected with the same rationale applied against claim 7.

Regarding Claim 15,
This claim recites A non-transitory computer readable medium…, which performs a plurality of operations as recited by the system of claim 1, and has limitations that are similar to the system of claim 1, thus is rejected with the same rationale applied against claim 1.
Regarding Claim 16,
This claim recites The non-transitory computer readable medium of claim 15, which performs a plurality of operations as recited by the system of claim 2, and has limitations that are similar to the system of claim 2, thus is rejected with the same rationale applied against claim 2.

Regarding Claim 17,
This claim recites The non-transitory computer readable medium of claim 15, which performs a plurality of operations as recited by the system of claim 3, and has limitations that are similar to the system of claim 3, thus is rejected with the same rationale applied against claim 3.

Regarding Claim 20,
This claim recites The non-transitory computer readable medium of claim 19, which performs a plurality of operations as recited by the system of claim 7, and has limitations that are similar to the system of claim 7, thus is rejected with the same rationale applied against claim 7.


Claims 4, 6, 11, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Shae, further in view of Chen et al. (“When Machine Learning Meets Blockchain: A Decentralized, Privacy-preserving and Secure Design”).

Regarding Claim 4, 
The combination of Li and Shae teaches The system of claim 1, 
The combination of Li and Shae does not appear to explicitly teach: 
wherein each of the plurality transaction proposals comprise: a batch comprising a subset of samples from the training dataset, a loss function identifying a cost metric, current parameter weights, and the corresponding gradient calculation.

However, Chen teaches: 
wherein each of the plurality transaction proposals comprise: a batch comprising a subset of samples from the training dataset, a loss function identifying a cost metric, current parameter weights, and the corresponding gradient calculation. (Page 1182: “Before the learning iterations begin, all nodes on the blockchain reach a consensus on the hyper-parameters of the learning model, like the learning rate n, the learning batch size m, and the initial model w0.” teaches that a blockchain node includes the batch size of the learning data; Page 1179: “After network initialization, data holders compute their local gradients according to the common loss function and the current predictive model.” teaches that the nodes of the blockchain have a specified common loss function; Page 1182 – 1183: “Each data holder Pk retrieves the current model wt from the latest block Bt on the chain. Then Pk calculates its local gradient based on wt using its own training data by following Eq. (6), and then caps it by G, i.e.”,
 
    PNG
    media_image3.png
    60
    469
    media_image3.png
    Greyscale

teaches that the blockchain nodes specify a local gradient and updated model parameters (w); Page 1180: “We consider that the training dataset D = {(x1, y1), …, (xN, yN)} is distributed among K parties P1, P2, …, PK. The kth party Pk only processes a subset of the data Dk ⊆ D with Nk samples, where k ∈ [1, K].” teaches that the batches of training data for each node of the blockchain is a subset of training data for a training iteration)

Li/Shae/Chen are analogous art because they are directed to blockchain based training for machine learning models. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen’s blockchain based machine learning system into Li/Shae system for distributed computing using blockchain with a motivation to “…collaboratively train a predictive model without revealing their own data” (Chen, Page 1179).

Regarding Claim 6, 
The combination of Li and Shae teaches The system of claim 1, 
The combination of Li and Shae does not appear to explicitly teach: 
wherein the training aggregator is further configured to: combine the plurality of corresponding gradient calculations with a previous machine learning model to create a new machine learning model; and
generate a new transaction proposal using the new machine learning model. 

However, Chen teaches: 
wherein the training aggregator is further configured to: combine the plurality of corresponding gradient calculations with a previous machine learning model to create a new machine learning model; and (Page 1179: “After network initialization, data holders compute their local gradients according to the common loss function and the current predictive model. Then they broadcast the local gradients protected by a differential privacy scheme designed for a general learning model to all the computing nodes in the network. Once the computing nodes reach a consensus at whom has the authority to create the next block in the chain, the authority holder will aggregate the local gradients using a proposed efficient Byzantine Attack tolerant aggregation scheme.” teaches that local gradients are aggregated; Page 1182: “Repetitively executing local gradient computation and global gradient aggregation, LearningChain can train a global predictive model.” teaches aggregating (combining) gradient calculations and that the aggregated gradients are applied to a machine learning model via training to train a global predictive model (new machine learning model))

generate a new transaction proposal using the new machine learning model (Page 1178: “Generally, each data holder (worker) computes certain abstract summary information (e.g., gradients) locally and transmits it to a central computing server. Then, the central server (master) aggregates these gradients for model updating.” teaches that gradient calculations update the model; Page 1182 – 1183: “Each data holder Pk retrieves the current model wt from the latest block Bt on right to create a new block on the chain and update the global model. Cj will earn the reward for its computation contribution to the system.” teaches that the system repeats gradient calculations multiple times to train the model and a current (updated) model corresponds to a new block (transaction proposal) on the blockchain)
Li/Shae/Chen are analogous art because they are directed to blockchain based training for machine learning models. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen’s blockchain based machine learning system into Li/Shae system for distributed computing using blockchain with a motivation to “…collaboratively train a predictive model without revealing their own data” (Chen, Page 1179).

Regarding Claim 11,
This claim recites The method of claim 8, which performs a plurality of operations as recited by the system of claim 4, and has limitations that are similar to the system of claim 4, thus is rejected with the same rationale applied against claim 4.

Regarding Claim 13,
This claim recites The method of claim 8, which performs a plurality of operations as recited by the system of claim 6, and has limitations that are similar to the system of claim 6, thus is rejected with the same rationale applied against claim 6.

Regarding Claim 18,
This claim recites The non-transitory computer readable medium of claim 15, which performs a plurality of operations as recited by the system of claim 4, and has limitations that are similar to the system of claim 4, thus is rejected with the same rationale applied against claim 4.

Regarding Claim 19,
This claim recites The non-transitory computer readable medium of claim 15, which performs a plurality of operations as recited by the system of claim 6, and has limitations that are similar to the system of claim 6, thus is rejected with the same rationale applied against claim 6.


Response to Arguments



35 U.S.C. 102: 
Applicant’s argument: 
“This portion of LI discloses that results are communicated to a blockchain layer 112. In
more detail, 1 80 of LI discloses, “When the training is complete, the agent server 303
reports the computing results 124, e.g., ML results, to the blockchain layer 112”. The
mere fact that the agent server 303 reports the computing results 124 does not disclose
or suggest that the agent server 303 generates a plurality of transaction proposals, each
transaction proposal corresponding to a training client of the plurality of training clients
and each transaction proposal containing the corresponding gradient calculation, as
would be required under the Examiner's interpretation of claim 1.”

Response: 
	Examiner respectfully disagrees. As mentioned in the office action, Para [0066] of Li was relied upon to teach this limitation. 

Para [0066] of Li teaches the following: 
Para [0066]: “The selected computing devices for the requested task perform computing portions, as indicated by arrow 122, and the results 124, which are generated in the distributed computing layer 114 are communicated to the blockchain layer 112. The results 124, subject to successful validation, are communicated to the client device 102, as results 126. Following successful results validation, payment 128 is sent to the provider computing devices, which performed the computing task.” teaches that the computing providers are sent payment after their gradient calculations are verified, therefore, gradients sent to the blockchain layer by the agent server are transaction proposals because after the gradients are verified to be correct, payment is sent to the computing devices which calculated the gradients- the providers can receive payment in exchange for their calculated gradients
Additionally, Para [0074] of Li teaches that the results sent by the agent server to the blockchain layer are the weights for the neural network, which were calculated by the different providers (Fig. 3). 

Applicant’s argument: 
“Independent claim 1 now recites, “receive, from each training client of a plurality
of training clients in the blockchain network, a gradient calculation corresponding to a
training iteration for machine learning model training, wherein each gradient calculation
is calculated using a training dataset of a corresponding training client, wherein the
training dataset and parameters for the machine learning model training are stored
outside of a blockchain of the blockchain network, and wherein the each gradient
calculation is stored in the blockchain’. LI does not anticipate at least this feature of
claim 1.”

Response: 
The following limitations:
receive, from each training client of a plurality of training clients in the blockchain network, a gradient calculation corresponding to a training iteration for machine learning model training, wherein each gradient calculation is calculated using a training dataset of a corresponding training client,
and wherein the each gradient calculation is stored in the blockchain, and
are taught by Li, as shown below: 
 
receive, from each training client of a plurality of training clients in the blockchain network, a gradient calculation corresponding to a training iteration for machine learning model training, wherein each gradient calculation is calculated using a training dataset of a corresponding training client, (Fig. 3 and Para [0080]: “During the training process, the agent server 303 performs a stochastic gradient decent process with the help of each of the providers (306, 308, . .. , 310). For instance, parameter w is the weight of neural networks. The parameter w is communicated to each of the providers (306, 308, ... , 310), as indicated by arrows (312, 314, ... , 316). Each provider (306, 308, ... , 310) calculates a Δw or a batch of samples from its local dataset, then passes it to the agent server 303, as indicated by arrows (313, 315, ... , 317). Once received a Δw from provider i, the agent server 303 updates the training parameter w according to the gradient descent updating formula and feeds back this w to the provider i.” teaches that the agent server receives a Δw (gradient calculation) that is calculated by the providers (plurality of training clients) and is used for training a neural network (machine learning model), updating a weight corresponds to a single training iteration)

and wherein the each gradient calculation is stored in the blockchain, and (Para [0074]: “Once the computing job, e.g., ML job, is completed, results, i.e. weights of a neural network, are fed back, e.g., as results 124, to the blockchain layer, e.g., blockchain layer 112, which will perform validation. If the results are verified to be true, the deposit token from the client will be released to the selected providers, which perfumed the computing task, e.g., as payment 224, and the computing results, e.g., ML results, will be returned to the client, e.g., as return results 224 to client 102.” teaches that the results of the gradient calculations are stored in the blockchain and will be validated by the blockchain)

Additionally, the following limitation: 
wherein the training dataset and parameters for the machine learning model training are stored outside of a blockchain of the blockchain network,

is taught by Shae - 
wherein the training dataset and parameters for the machine learning model training are stored outside of a blockchain of the blockchain network, (Page 1294, Section A: “There is a positively proportional relationship in the amount of training data required and the size of parameters of the model. The number of parameters in the model should be large enough to capture relations in the training data. If the complexity of the problem is high, the number of parameters and the amount of training data required is also very large. It is therefore generally required to have a large amount of training data for a successful deep learning of a realistic application.” and Page 1293, Section 3: “Leveraging this innovative seamless collaboration of onchain and off-chain technology, smart contract in each node therefore accesses the different off-chain data sets (task N data sets and task N+1 data sets in Figure 1) and coordinate the different off-chain arbitrary computation codes (task N code and task N+1 code in Figure 1).” teaches that training data sets and parameters are stored off-chain (off the blockchain))

Therefore, the combination of Li and Shae teaches the limitations of claim 1. Please see pages 3-9 of this office action for a detailed analysis of claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144. The examiner can normally be reached Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.A./Examiner, Art Unit 2125                         


/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125